Citation Nr: 1513160	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously denied in October 1970 because of the Veteran's failure to report for an examination.  He was informed of the denial and was asked to indicate whether he was willing to report.  No response was thereafter received from the Veteran, so his claim was treated as an abandoned one.  See 38 C.F.R. § 3.158 (2014).

Although, the Veteran has described his condition as a fungal infection, the Board accepts this as a claim for any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).


REMAND

During military service, the Veteran was treated for tinea pedis with potassium permanganate soaks, foot powder, and appropriate foot hygiene.  See March 1961 service treatment record.  He reported foot fungus on his January 1962 Report of Medical History at the time of his separation, but no abnormality was noted on examination.  He was later diagnosed with hyperhidrosis (excessive perspiration) and bromidrosis (foul-smelling perspiration).  See July 1970 private physician's opinion.  In a July 1970 opinion, the Veteran's private physician said the following:  "[T]here is a probable relationship that the [Veteran's] present malady might be service connected."  

VA treatment records do not include a finding of a current foot/skin disorder.  Throughout the pendency of this claim, however, there has been an active prescription for an antifungal cream.  As the Veteran's reported symptoms of sweating, odor, and itching are lay-observable, he is competent to provide lay evidence of their existence and persistence, but it is not clear what his current diagnosed disability is, if any.  Consequently, a medical opinion is required.

The case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should undertake a search for records showing the cause for first prescribing the currently used antifungal cream.  The Veteran's assistance should be enlisted as necessary to identify the VA or private facility where he first was prescribed clotrimazole cream or any other antifungal agent for treatment of any dermal infection.  

2.  Thereafter, the Veteran should be scheduled for an examination.  The examiner should be asked to review the record, take a detailed history from the Veteran, and provide a current diagnosis.  If no dermal disease is found, the examiner should indicate the likelihood that the Veteran has a disease that is controlled by medication, such as by use of the clotrimazole cream.  For each disease identified as existing since the Veteran filed the August 2009 claim, the examiner should provide an opinion as to the medical probabilities that the disease is traceable to the Veteran's period of military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

3.  The AOJ should undertake any additional evidentiary development deemed necessary and thereafter re-adjudicate the claim.  If a benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


Department of Veterans Affairs


